United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1404
Issued: January 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2010 appellant filed a timely appeal from a January 15, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs denying her untimely request for
reconsideration and finding that it failed to establish clear evidence of error. As over 180 days
have passed between the last merit decision in this case, dated January 6, 2009, and the filing of
this appeal, dated April 27, 2010, the Board lacks jurisdiction over the merits of this case.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerits of
this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On January 23, 2008 appellant, then a term 44-year-old painter, filed an occupational
disease claim alleging that on April 21, 2007 she first realized that her depression was due to

sexual harassment and reprisal. She related that on November 26, 2006 she filed a sexual
harassment claim with the Equal Employment Opportunity (EEO) Commission and experienced
reprisal from the employing establishment as a result of filing her claim.
In support of her claim, appellant submitted progress reports for the period May 22 to
October 15, 2007.
In a letter dated August 8, 2008, the Office informed appellant that the evidence was
insufficient to support her claim. It advised her as to the type of medical and factual evidence
required to support her claim.
In response to the Office’s request, appellant submitted evidence from her EEO claim
including statements, portions of deposition testimony, her formal complaint alleging sexual
harassment and discrimination; a June 11, 2008 attending physician’s report from Dr. Elena A.
Herndon, a treating Board-certified psychiatrist; a March 13, 2008 settlement agreement and
evidence pertaining to withdrawing acceptance of the settlement agreement due to alleged duress
and improper conduct.
By decision dated January 6, 2009, the Office denied appellant’s emotional condition
claim. It found she had failed to establish any compensable factor of employment.
On January 7, 2010 the Office received appellant’s undated request for reconsideration
and evidence submitted with her request. An attached envelope contained the postmark of
January 4, 2010.
In a decision dated January 15, 2010, the Office found that appellant’s undated request
for reconsideration, which was received on January 7, 2009, was dated more than one year after
the January 6, 2008 decision and was untimely. It further found that she did not submit any
evidence establishing clear evidence of error in the Office’s denial of her emotional condition
claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.2 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.3 The Board has found that the imposition of the one-year limitation

1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 10.605.

3

Id. at § 10.607(a).

2

does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.4
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by the Office
in its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error.5 The term
“clear evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that the Office made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized medical
report which, if submitted prior to the Office’s denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.6 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.7
ANALYSIS
The Office issued a decision on January 15, 2010 which denied appellant’s request for
reconsideration of its January 6, 2009 decision on the grounds that the request was untimely filed
and failed to establish clear evidence of error. The Board finds that the Office improperly
refused to reopen appellant’s claim for further consideration of the merits under section 8128 of
the Act on the grounds that her request for reconsideration was not timely filed within the oneyear time limitation period set forth in 20 C.F.R. § 10.607.
Appellant’s request for reconsideration was undated, but the postmark on the attached
envelope contained a date of January 4, 2010. The one-year time limitation begins to toll the day
the Office issued its January 6, 2009 decision, as this was the last merit decision in the case.8
Therefore, the Board finds that appellant had until January 6, 2009 to file her request for
reconsideration. A right to reconsideration within one year accompanies any merit decision on

4

5 U.S.C. § 8128(a); E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); Leon D. Faidley, Jr., 41
ECAB 104 (1989).
5

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005);
Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55 ECAB 143 (2003).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991). See
E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); James R. Mirra, 56 ECAB 738 (2005).
7

See W.G., 60 ECAB ___ (Docket No. 08-2340, issued June 22, 2009); S.D., 58 ECAB 713 (2007); Alberta
Dukes, 56 ECAB 247 (2005).
8

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.3(a) (January 2004). See A.F., 59 ECAB
714 (2008); V.B., 58 ECAB 725 (2007); Veletta C. Coleman, 48 ECAB 367, 369 (1997).

3

the issues.9 The Board notes that the Office’s procedure manual, Chapter 2.1602.3(b)(1),
provides that timeliness for a reconsideration request is determined not by the date the Office
receives the request, but by the postmark on the envelope.10 The procedure manual provides that
timeliness is determined by the postmark on the envelope, if available.
The Board notes that while the undated reconsideration request was received by the
Office on January 7, 2010, the envelope containing the reconsideration request was postmarked
January 4, 2010. For this reason, the Board finds that the reconsideration request was timely.
Appellant timely filed her request for reconsideration within one year of the January 6, 2009
merit decision. The Board finds that the Office improperly denied her reconsideration request by
applying the legal standard reserved for cases where reconsideration is requested after more than
one year. Since it erroneously reviewed the evidence submitted in support of appellant’s
reconsideration request under the clear evidence of error standard, the Board will remand the
case for review of this evidence under the proper standard of review for a timely reconsideration
request.11
CONCLUSION
The Board finds that appellant’s request for reconsideration was timely filed.

9

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.3(b) (January 2004).
ECAB ___ (Docket No. 09-1655, issued March 18, 2010); Larry J. Lilton, 44 ECAB 243 (1992).

See

E.R., 61

10

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1602.3(b)(1) (January 2004). See 20 C.F.R.
§ 10.607(a).
11

See Jack D. Johnson, 57 ECAB 593 (2006); Donna M. Campbell, 55 ECAB 241 (2004) (Office procedures
provide that timeliness for a reconsideration request is determined not by the date the Office receives the request, but
by the postmark on the envelope).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2010 is set aside and the case remanded for further
consideration consistent with this decision of the Board.
Issued: January 24, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

